         Case 3:19-cv-01150-VLB Document 30 Filed 09/15/20 Page 1 of 16




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


    JAMES T. MARKOVITZ,                 :
                                        :
         Plaintiff,                     :        No. 3:19-CV-1150 (VLB)
                                        :
         v.                             :
                                        :           September 15, 2020
    ANDREW M. SAUL,                     :
    COMMISSIONER OF THE SOCIAL          :
    SECURITY ADMINISTRATION,            :
        Defendant.                      :
                                        :

         MEMORANDUM OF DECISION DENYING MOTION TO REVERSE
      THE DECISION OF THE COMMISSIONER, [ECF NO. 29], AND GRANTING
     MOTION TO AFFIRM THE DECISION OF THE COMMISSIONER, [ECF NO. 25]

        Before the Court is an administrative appeal filed by Plaintiff James T.

Markovitz (“Claimant”) pursuant to 42 U.S.C. § 405(g) following the denial of his

application for Title II Social Security Disability (“SSDI”) benefits.1 Claimant moves

for an order reversing the decision of the Commissioner of the Social Security

Administration (“Commissioner”) and remanding the case pursuant to 42 U.S.C. §§

405(g) and 1383(c)(3) on the basis that Administrative Law Judge (“ALJ”) Matthew




1 Under the Social Security Act, the “Commissioner of Social Security is directed
to make findings of fact, and decisions as to the rights of any individual applying
for a payment under [the Act].” 42 U.S.C. § 405(b)(1). The Commissioner’s authority
to make such findings and decisions is delegated to administrative law judges
(“ALJs”). 20 C.F.R. §§ 404.929 et seq. Claimants can in turn appeal an ALJ’s
decision to the Social Security Appeals Council. 20 C.F.R. §§ 404.967 et seq. If the
appeals council declines review or affirms the ALJ opinion, the claimant may
appeal to the United States District Court. Section 205(g) of the Social Security Act
provides that “[t]he court shall have power to enter, upon the pleadings and
transcript of the record, a judgment affirming, modifying, or reversing the decision
of the Commissioner of Social Security, with or without remanding the cause for a
rehearing.” 42 U.S.C. § 405(g).
        Case 3:19-cv-01150-VLB Document 30 Filed 09/15/20 Page 2 of 16




Kuperstein erred in evaluating Claimant’s evidence of disability, which caused the

ALJ to improperly deny Claimant disability benefits, and because the ALJ failed to

adequately develop the evidence of record. See [ECF No. 29 (Mot. to Reverse the

Decision of the Comm’r)]. The Commissioner moves to affirm the decision of the

Commissioner below, arguing that it is supported by substantial evidence and that

the ALJ did adequately develop the record, as required. [ECF No. 25-2 (Mem. in

Supp. of Mot. to Affirm the Decision of the Comm’r)]. For the following reasons,

the Commissioner’s Motion for an Order Affirming the Commissioner’s Decision is

GRANTED, and Claimant’s Motion to Reverse the Decision of the Commissioner is

DENIED.

                                 I.    Background

      The Commissioner filed a Statement of Material Facts containing a review of

the procedural history and facts from the Administrative Record. [ECF No. 25-1].

Claimant failed to file a Statement of Material Facts. The Court has reviewed the

evidence and adopts the Commissioner’s Statement of Facts, as supplemented by

the record, hereby incorporating it into this opinion.

      Claimant was born on November 8, 1961 and alleged his disability began on

November 17, 2004 when he was 43 years old. (R. 214). On January 21, 2017,

Claimant applied for SSDI benefits. (R. 214-15). Claimant’s application was denied

initially on March 27, 2017, (R. 159-62), and upon reconsideration on June 14, 2017.

(R. 164-67).

      Claimant requested a hearing before an Administrative Law Judge (“ALJ”),

(R. 168-69), and appeared on March 8, 2018 before ALJ Matthew Kuperstein. (R.

52-136). At the hearing, the ALJ allowed Claimant to amend his alleged onset date

                                          2
       Case 3:19-cv-01150-VLB Document 30 Filed 09/15/20 Page 3 of 16




to October 28, 1984, the date he had been in a motor vehicle accident. (R. 83-85).

The ALJ determined that, based on Claimant’s earnings record, he first reached

insured status for the purposes of SSDI on April 1, 1985; his date last insured was

March 31, 2009. (R. 23-24, 230).

      On June 1, 2018, ALJ Kuperstein issued an unfavorable decision, finding that

Claimant had no severe impairments and therefore was not disabled under the

Social Security Act at any point during the relevant period. (R. 20-22).

      Plaintiff requested review by the Appeals Council on August 6, 2018, (R. 207),

and submitted additional medical record evidence three times in support thereof.

(R. 6-7, 10, 11-19). On May 28, 2019, the Appeals Council denied Plaintiff’s request

for review, rendering ALJ Kuperstein’s decision the final decision of the

Commissioner. (R. 1-6).

      Claimant filed a pro se appeal of the Commissioner’s final decision in this

Court on July 25, 2019. [ECF No. 1]. On August 19, 2019, Claimant moved the Court

for appointment of counsel, [ECF No. 8], which was denied on August 26, 2019

without prejudice to refiling after the Commissioner filed the administrative record

on the docket, which might allow the Court to judge the likely merit of the case.

[ECF No. 11 (“Here, the administrative record has not been filed, and ‘it is too soon

for the court to determine whether [Claimant’s] claims pass the test of likely

merit.’”) (citing McCormick v. Comm’r of Soc. Sec., No. 3:16-cv-00931 (AVC) (RAR),

2016 WL 11613848, at *1 (D. Conn. Nov. 1, 2016)].

      The Commissioner filed the Certified Administrative Record of the

proceedings before the Social Security Administration on October 7, 2019, [ECF



                                         3
        Case 3:19-cv-01150-VLB Document 30 Filed 09/15/20 Page 4 of 16




No. 20], and the Court filed an Amended Scheduling Order setting the date for

Claimant’s Motion to Reverse the Decision of the Commissioner to December 7,

2019. [ECF No. 21]. Claimant did not renew his motion to appoint counsel following

the filing of the Certified Administrative Record, nor did he file a motion to reverse

by the due date, December 7, 2019.

      When Claimant failed to file his Motion to Reverse the Commissioner’s

Decision on December 7, 2019, as Ordered, the Court Ordered Claimant to Show

Cause why the case should not be dismissed for failure of Claimant to diligently

prosecute his case under Federal Rule of Civil Procedure 41, and Ordered Claimant

to file his Motion to Reverse by January 3, 2020, or suffer dismissal. [ECF No. 22].

Claimant filed a motion styled as a Motion to Reverse on January 3, 2020, as

Ordered, but in reality that filing was a motion to extend the time to file, [ECF No.

23], which the Court granted, setting a final deadline for filing by Claimant on

September 7, 2020. [ECF No. 28]. The Commissioner filed his Motion to Affirm the

Decision of the Commissioner on March 3, 2020, the Ordered due date, [ECF No.

25], and Claimant timely filed his Motion to Reverse on September 8, 2020. [ECF

No. 29].2

                          A.     Relevant Medical History

      The medical record reflects that Claimant suffers from, inter alia, traumatic

brain injury, multiple fractures, pinched nerves, memory loss, and anxiety. The




2This Motion was timely because September 7, 2020 was a federal holiday, which
made the deadline September 8, 2020, by rule. See Fed. R. Civ. P. 6(a)(1)(C).
                                          4
        Case 3:19-cv-01150-VLB Document 30 Filed 09/15/20 Page 5 of 16




Court will address Claimant’s medical history only as it relates to issues raised by

the Parties.


                       B.     Claimant’s Hearing Testimony


      At the March 8, 2018 hearing Claimant testified that he lived in a house with

his wife and 15-year-old son. (R. 68). He mowed the lawn. (R. 68-70). He regularly

drove to the grocery store and occasionally drove to pick up his son from school.

(R. 71-73). Claimant preferred to drive himself than to have his wife drive, and he

normally drove when it was just the two of them. (R. 73).

      Claimant testified that he had graduated with a bachelor’s degree from the

Rochester Institute of Technology (“RIT”) in 1993. (R. 75). He had worked as an

estimator for Commercial Printers of New Haven and Allied Printing of Manchester,

Connecticut from November 1993 through August 2000, estimating productions,

but was “laid off” or “fired” from those jobs. (R. 75-78; R. 255). Following that he

worked at several other print shops as a pressman’s helper and in bindery. (R. 78).

He worked in various substitute teaching positions from 2001 through November

2005. (R. 255). He also went back to school for two years for a teaching certificate

but did not pass the certification test. (R. 78-79). While he was doing his student

teaching, he criticized the teacher he was working with, and he felt that after that,

“word got around or something that I wasn’t such a nice guy” and he was not

offered other teaching positions. (R. 79-80). After 2006, he did some real estate

work as an independent contractor with Century 21 through 2014 or 2015. (R. 81-

83). In the real estate job, he worked at least 40 hours a week. (R. 95-96).



                                          5
        Case 3:19-cv-01150-VLB Document 30 Filed 09/15/20 Page 6 of 16




      When the ALJ remarked that it appeared that Claimant worked, during the

relevant period, “well above levels consistent with substantial gainful activity”

Claimant stated, “I just had to prove everyone wrong.” (R. 85).

      When the ALJ asked Claimant “what’s been preventing you from doing

regular work activity since 1984,” Claimant replied, “I think it’s my attitude.” (R.

87). Claimant also noted that his whole-body soreness was also a factor. Id.

              C.     Claimant’s Family Members’ Hearing Testimony

      Claimant’s wife testified that Claimant had been struggling all his life that

she had known him. (R. 98). She stated that he could barely walk and could not

do much around the house. (R. 99). She testified that Claimant had been a little

better in 2009, but it was getting worse and worse. (R. 99). She testified that she

assisted Claimant with his real estate work with completing forms and making sure

dates were calendared, but he took care of the clients himself. (R. 99-100).

      Plaintiff’s sister Kathleen Coulombe testified that she saw Claimant once a

week for dinner and card playing. (R. 103-04). Ms. Coulombe testified that it was

not until recently that Claimant actually needed or asked for help. (R. 105-06). She

stated that after his accident, he did not want to go on disability and worked very

hard to prove people wrong. (R. 106). She stated that since he has gotten older,

he has been in more pain and it has been harder for him to do things physically.

(R. 106). She stated that she did not think he was employable. (R. 107). She stated

that before April 2009, he was trying to work and doing his best, but doors were

“shut in his face.” Id. She stated that he had to find different lines of work because

his limitations had started. Id. She stated that she felt his biggest limitation, since



                                          6
        Case 3:19-cv-01150-VLB Document 30 Filed 09/15/20 Page 7 of 16




well before 2009, was that he got easily frustrated and came off aggressive because

of his brain injury. (R. 108).

      Claimant’s sister Jane Markovitz testified that she saw her brother about

once a week for dinner at his house. (R. 110-11). Ms. Markovitz testified that

Claimant had tried his best and struggled to work and provide for his family for a

long time without getting services, but that he now needed assistance. (R. 111).

She testified that she felt the traumatic brain injury had prevented him from holding

jobs because he got too emotional. Id. She stated that she felt he had the same

limitations prior to April 2009 that he had at the time of the hearing, but he was

focused on proving people wrong.          (R. 112).   She also felt his memory had

worsened recently and he was more emotional. (R. 112).

                        D.       Vocational Expert’s Testimony

      Warren D. Maxim testified at the hearing as a vocational expert. (R. 122-36).

He testified that Claimant’s prior work during the relevant period included, based

on Claimant’s testimony and the record evidence, work as a printing estimator,

print shop helper, teacher’s aide, plate maker in printing, printing press operator,

and real estate sales agent. (R. 123-24).

      The vocational expert testified that a hypothetical person of the Claimant’s

age, education, and vocational background, with the capacity to perform only light

work, would be able to do his past relevant work and other jobs in the national

economy. (R. 128).

      The vocational expert also testified that this hypothetical individual,

theoretically limited further to only frequent reach and handling, fingering, or



                                            7
        Case 3:19-cv-01150-VLB Document 30 Filed 09/15/20 Page 8 of 16




feeling with his right dominant upper extremity, could not do the plate maker, press

operator, and print shop helper jobs, but could still do the printing estimator,

teacher’s aide, and real estate sales agent jobs. (R. 129). These three jobs could

still be done if the hypothetical individual was further limited to no complex tasks.

Id.

      The vocational expert testified that all work would be precluded for someone

who was expected to be off task for more than 15% of the workday. (R. 129-30).

      After the hearing, the ALJ allowed Claimant and any family members to use

the ALJ’s conference room to double check the record evidence to ensure the

records Claimant had of his disability were included in the administrative record.

(R. 64-65). In addition, the ALJ left the record open for one week to allow Claimant

time to submit any additional evidence or to request an extension of time for good

cause. (R. 359).

                               E.   The ALJ’s Decision

      ALJ Kuperstein made several findings in his decision on June 1, 2018 which

are subject to review by this Court. ALJ Kuperstein found that Plaintiff first met

insured status for the purposes of entitlement to SSDI on April 1, 1985, and last

met the insured status requirement on March 31, 2009. (R. 23, 26). The ALJ

determined that Claimant engaged in substantial gainful activity from January 1987

through December 1990 and from January 1993 through December 2000. (R. 26).

The ALJ found that Claimant had medically determinable impairments of history of

TBI, history of multiple fractures, history of pinched nerves, history of memory

loss, history of anxiety, and history of arthrocentesis, or the withdrawal of fluid

from bodily tissue. (R. 26).

                                         8
        Case 3:19-cv-01150-VLB Document 30 Filed 09/15/20 Page 9 of 16




      ALJ Kuperstein found that through the date last insured, Claimant did not

have an impairment or combination of impairments that were severe enough to

significantly limit his ability to perform basic work-related activities for 12

consecutive months. (R. 26-31). Therefore, the ALJ found that Claimant was not

disabled under the Act prior to the expiration of his insured status. (R. 31).

                               II.    Legal Standard

      “A district court reviewing a final . . . decision [of the Commissioner of Social

Security] pursuant to section 205(g) of the Social Security Act, 42 U.S.§ 405(g), is

performing an appellate function.” Zambrana v. Califano, 651 F.2d 842, 844 (2d Cir.

1981). “The findings of the Commissioner of Social Security as to any fact, if

supported by substantial evidence, [are] conclusive . . . .” 42 U.S.C. § 405(g);

Biestek v. Berryhill, 139 S. Ct. 1148, 1153 (2019) (“On judicial review, an ALJ’s

factual findings . . . ‘shall be conclusive’ if supported by ‘substantial evidence.’”)

(quoting 42 U.S.C. § 405(g)). Accordingly, the court may not make a de novo

determination of whether a plaintiff is disabled in reviewing a denial of disability

benefits. Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.

1990). Rather, the court’s function is to ascertain whether the Commissioner

applied the correct legal principles in reaching his/her conclusion, and whether the

decision is supported by substantial evidence. Johnson v. Bowen, 817 F.2d 983,

985 (2d Cir. 1987). Therefore, absent legal error, this Court may not set aside the

decision of the Commissioner if it is supported by substantial evidence. Berry v.

Schweiker, 675 F.2d 464, 467 (2d Cir. 1982).        Further, if the Commissioner’s

decision is supported by substantial evidence, that decision will be sustained, even



                                          9
       Case 3:19-cv-01150-VLB Document 30 Filed 09/15/20 Page 10 of 16




where there may also be substantial evidence to support the plaintiff’s contrary

position. Schauer v. Schweiker, 675 F.2d 55, 57 (2d Cir. 1982).

      Thus, “[i]n reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by substantial

evidence in the record and were based on a correct legal standard.” Lamay v.

Astrue, 562 F.3d 503, 507 (2d Cir. 2009) (citing 42 U.S.C. § 405(g)). “‘Substantial

evidence’ is ‘more than a mere scintilla. It means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’” Id. (quoting

Richardson v. Perales, 402 U.S. 389, 401 (1971)); Biestek, 139 S. Ct. at 1154

(“[W]hatever the meaning of ‘substantial’ in other contexts, the threshold for such

evidentiary sufficiency is not high.”). The substantial evidence standard is “a very

deferential standard of review—even more so than the ‘clearly erroneous’

standard,” and the Commissioner’s findings of fact must be upheld unless “a

reasonable factfinder would have to conclude otherwise.” Brault v. Soc. Sec.

Admin., Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (emphasis in original) (citations

omitted).   “[A district court] must ‘consider the whole record, examining the

evidence from both sides, because an analysis of the substantiality of the evidence

must also include that which detracts from its weight.’” Petrie v. Astrue, 412 F.

App’x 401, 403–04 (2d Cir. 2011) (quoting Williams ex rel. Williams v. Bowen, 859

F.2d 255, 258 (2d Cir. 1988)). “Even if the Commissioner’s decision is supported

by substantial evidence, legal error alone can be enough to overturn the ALJ’s

decision.” Ellington v. Astrue, 641 F. Supp. 2d 322, 328 (S.D.N.Y. 2009) (citing

Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987)).



                                        10
        Case 3:19-cv-01150-VLB Document 30 Filed 09/15/20 Page 11 of 16




        The Social Security Act establishes that benefits are payable to individuals

who have a disability. 42 U.S.C. § 423(a)(1). “The term ‘disability’ means . . . [an]

inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment . . . .” 42 U.S.C. § 423(d)(1). An

“inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment must be one which can be expected

to result in death or which has lasted or can be expected to last for a continuous

period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A).

        In order to determine whether a claimant is disabled within the meaning of

the SSA, the ALJ must follow a five-step evaluation process as promulgated by the

Commissioner:

   1.      First, the [Commissioner] considers whether the claimant is
           currently engaged in substantial gainful activity [“Step One”].

   2.      If he is not, the [Commissioner] next considers whether the
           claimant has a “severe impairment,” or “combination of
           impairments that is severe and meets the duration requirement,”
           which significantly limits his physical or mental ability to do basic
           work activities [“Step Two”].

   3.      If the claimant suffers such an impairment, the third inquiry is
           whether, based solely on medical evidence, the claimant has an
           impairment which is listed in Appendix 1 of the regulations [“Step
           Three”].     If the claimant has such an impairment, the
           [Commissioner] will consider him disabled without considering
           vocational factors such as age, education, and work experience.

   4.      Assuming the claimant does not have a listed impairment, the
           fourth inquiry is whether, despite the claimant’s severe
           impairment, he has the Residual Functional Capacity (“RFC”) to
           perform his past work [“Step Four”].

   5.      Finally, if the claimant is unable to perform his past work, the
           [Commissioner] then determines whether there is other work
           which the claimant could perform [“Step Five”].


                                          11
       Case 3:19-cv-01150-VLB Document 30 Filed 09/15/20 Page 12 of 16




20 C.F.R. § 404.1520.

                           III.   The Parties’ Arguments

      Claimant moves for reversal on two grounds.

      First, Claimant argues that ALJ Kuperstein was “semi-hostile” to him during

his hearing and would not let him testify. [ECF No. 29 at 1]. As a result, Claimant

“believe[s] a clearer look at my complete overall physical health is warranted, and

[the ALJ’s] decision order is not taking all factors into consideration.” Id.

      The Commissioner argues that “[t]he ALJ correctly found that, during the

relevant period, [Claimant] had no severe impairment or combination of

impairments within the definition of the Act,” and thus correctly determined that

Claimant was not disabled. [ECF No. 25-2 at 4]. This is so, according to the

Commissioner, because even though the Second Circuit has cautioned that the

Step Two severity determination is “de minimus, and intended to screen out only

the weakest claims,” Claimant did not meet his burden to show that the “significant

injuries” he suffered in the 1984 car accident “had a more than minimal effect on

his ability to perform basic work activities for any consecutive 12 months during

the relevant period,” given that he had gotten a bachelor’s degree from RIT and

had held down several substantial jobs during the relevant period. Id. at 4-5 (citing

Dixon v. Shalala, 54 F.2d 1019, 1030 (2d Cir. 1995)). That Claimant’s injuries were

not severe was especially so, according to the Commissioner, because the record

evidence showed “only a scant five doctor’s visits during the . . . relevant period,”

and “[o]f those, only one, in March 2004, was related to the conditions that

[Claimant] alleges to be disabling. Id. at 6 (citing R. 473-78, 560).


                                          12
       Case 3:19-cv-01150-VLB Document 30 Filed 09/15/20 Page 13 of 16




      Second, Claimant argues that the record was not sufficiently developed by

the ALJ. [ECF No. 29 at 1 (“I don’t believe my administrative record has been

compiled completely or accurately . . . [and the ALJ’s] decision order is not taking

all factors into consideration. . . . [The ALJ] offered me opportunity to submit more

documentations, but how was I to know how and what to submit.”)].

      The Commissioner argues that the ALJ “fulfilled his obligation to develop

the record,” even though the Claimant was pro se, which required the

Commissioner to “make every reasonable effort to obtain from the individual’s

treating physician (or other treating health care provider) all medical evidence,

including diagnostic tests, necessary in order to properly make such

determination, prior to evaluating medical evidence from any other sources on a

consultative basis.” Id. at 9 (quoting 42 U.S.C. § 423(d)(5)(B) and citing 20 C.F.R.

§§ 404.1512(d), 416.912(d)). The ALJ met his burden because the “ALJ advised

[Claimant] that he would accept and consider any evidence he wanted to submit

that was not already in the claims folder,” allowed Claimant to use the ALJ’s

conference room after the hearing to review the record evidence and determine if

evidence Claimant had brought with him to the hearing was in the record or not,

and allowed Claimant an extra week to submit any evidence he desired. Id. at 10.

In addition, “[n]othing in the record suggest[ed] that there [we]re any existing

medical records from the relevant period that were not before the ALJ,” and “the

ALJ possessed a complete medical history—insofar as one exists—with no

obvious gaps.” Id.




                                         13
       Case 3:19-cv-01150-VLB Document 30 Filed 09/15/20 Page 14 of 16




                                    IV.   Analysis

      A.     Severity of Claimant’s Impairments

      The Court agrees with the Commissioner that the ALJ appropriately found

that Claimant’s impairments were not “severe” within the meaning of the statute

during the relevant period. First, Claimant was able to complete a bachelor’s

degree from the Rochester Institute of Technology, which indicates that Claimant’s

TBI had little to no effect on his functioning mental capacity. Second, Claimant

was able, for virtually the entirety of the relevant period, to hold down technical

jobs in the print industry, work as a teacher’s aide, and work for a long period of

time as a realtor with Century 21. If Claimant had severe impairments, he would

not have been able to work as extensively as he did. Moreover, any troubles

Claimant did have with employment during the relevant period were likely more

consistent with his admitted “attitude” or his admitted lack of tact than with any

medical condition Claimant was suffering from.

      The Court has also reviewed the ALJ hearing transcript in detail and finds

that while there was some initial back and forth while the ALJ set the grounds rules

for the hearing, Claimant was able to and did testify extensively about all aspects

of his history and his impairments. Claimant asserts that the ALJ was “semi-

hostile,” but that does not come through clearly, if at all, in the hearing transcript,

and to the extent that is true the Court finds that the ALJ’s demeanor did not infect

his treatment of the record evidence.

      In sum, the Court finds that substantial evidence supported the ALJ’s

determination that Claimant had no severe impairments during the relevant period,

and was, therefore, not disabled.

                                          14
       Case 3:19-cv-01150-VLB Document 30 Filed 09/15/20 Page 15 of 16




      B.     The ALJ’s Development of the Record

      The Court agrees with the Commissioner that the ALJ “fulfilled his obligation

to develop the record,” even though the Claimant was pro se, which required the

Commissioner to “make every reasonable effort to obtain from the individual’s

treating physician (or other treating health care provider) all medical evidence,

including diagnostic tests, necessary in order to properly make such

determination, prior to evaluating medical evidence from any other sources on a

consultative basis.” [ECF No. 25-2 at 9 (quoting 42 U.S.C. § 423(d)(5)(B) and citing

20 C.F.R. §§ 404.1512(d), 416.912(d))]. As the Commissioner points out, the “ALJ

advised [Claimant] that he would accept and consider any evidence he wanted to

submit that was not already in the claims folder,” allowed Claimant to use the ALJ’s

conference room after the hearing to review the record evidence and determine if

evidence Claimant had brought with him to the hearing was in the record or not, by

comparing his records to the evidence already in the record, and allowed Claimant

an extra week to submit any evidence he desired. Id. at 10.

      In sum, the ALJ took steps to ensure this pro se claimant had the opportunity

to supplement the record, and “[n]othing in the record suggest[ed] that there [we]re

any existing medical records from the relevant period that were not before the

ALJ,” id. at 9, nor does Claimant so argue. The ALJ also afforded Claimant the

opportunity to verify the sufficiency as well as the accuracy of the record.

                                 V.    Conclusion

      For the foregoing reasons, Claimant’s Motion for Order Reversing the

Decision of the Commissioner is DENIED, and the Commissioner’s Motion for



                                         15
       Case 3:19-cv-01150-VLB Document 30 Filed 09/15/20 Page 16 of 16




Order Affirming the Commissioner’s Decision is GRANTED. The Clerk is directed

to close this case.

                                            IT IS SO ORDERED.



                                                       /s/
                                            Hon. Vanessa L. Bryant
                                            United States District Judge


Dated at Hartford, Connecticut: September 15, 2020.




                                       16
